Order                                                                                        Michigan Supreme Court
                                                                                                   Lansing, Michigan

  January 31, 2018                                                                                     Stephen J. Markman,
                                                                                                                 Chief Justice

                                                                                                            Brian K. Zahra
  155380(65)                                                                                        Bridget M. McCormack
                                                                                                          David F. Viviano
                                                                                                      Richard H. Bernstein
                                                                                                           Kurtis T. Wilder
                                                                                                     Elizabeth T. Clement,
  KERRI HUNTER OTTO, Next Friend of                                                                                   Justices
  BAILEY ANN MARIE NOBLE, Minor,
           Plaintiff-Appellee,
                                                                    SC: 155380
  v                                                                 COA: 330214
                                                                    Benzie CC: 14-009969-NO
  INN AT WATERVALE, INC.,
             Defendant-Appellant.
  _________________________________________/

         On order of the Chief Justice, the motion of Heart of the Lakes Center for Land
  Conservation Policy to extend the time for filing a brief amicus curiae is GRANTED.
  The late amicus brief is accepted for filing.




                           I, Larry S. Royster, Clerk of the Michigan Supreme Court, certify that the
                     foregoing is a true and complete copy of the order entered at the direction of the Court.
                                 January 31, 2018

                                                                               Clerk